AMENDMENT NO. 3 TO PARTICIPATION AGREEMENT Transamerica Financial Life Insurance Company (formerly, AUSA Life Insurance Company, Inc.), Variable Insurance Products Fund III and Fidelity Distributors Corporation hereby amend the Participation Agreement ("Agreement") dated August 31, 2000, as amended, by doing the following: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 1st day of May, 2004. TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY By: /s/John K. Carter Name: John K. Carter, Esq. Title: Vice President VARIABLE INSURANCE PRODUCTS FUND III By: /s/Christine Reynolds Christine Reynolds Treasurer FIDELITY DISTRIBUTORS CORPORATION By: / s/Don Holbon Don Holbom Executive Vice President SCHEDULE A Separate Accounts and Associated Contracts N ame of Separate Account and Date Established by Board of Directors Policy Form Numbers of Contracts Funded by Separate Account AUSA Series Life Account (est. October 24, 1994) Form Number: VL03NY Product: AUSA Financial Freedom Builder Form Number: VL95NY Product: AUSA Freedom Elite Builder Form Number JLS02NY Product: AUSA Freedom Wealth Protector Separate Account VA BNY (est. September 27, 1994) Form Number AV Product: AUSA Landmark Variable Annuity AUSA Series Annuity Account (est. March 20, 2001) Form Number: WL18NY Product: AUSA Freedom Premier Separate Account VA QNY (est. August 13, 1996) FormNumber: AV10241011791003 Product: Flexible Premium Variable Annuity- E (No marketing name at this time)
